DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ 22 APR 2022 election (REM) without traverse of Invention II, Species VII, as set forth in claims 14 and 16-20, is acknowledged. In light of applicants’ preliminary amendment, the Invention-II Species restriction requirement is hereby withdrawn. In view of the withdrawal of the Species restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Acknowledgment is made of applicants' claim for foreign priority based on an application filed in CHINA on 29 MAY 2020. It is noted that applicants have filed a certified copy (Cf. 13 AUG 2020 submission), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 SEP 2021 was filed before the mailing of a first Office action on the merits. The submission follows the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 29, line 4, replace “each the second” with “each of the second”.
Remarks
This application was in condition for allowance except for the following:
A. antecedent basis/typographical error.
Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 14-33 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. For example, independent claim 14’s, “… the at least one twisted spot is at least disposed between the first plurality of program lines and the second plurality of program lines; and generating a layout diagram of a memory device that comprises the first plurality of program lines, the second plurality of program lines and the plurality of address lines, wherein at least two adjacent program lines of the first plurality of program lines or the second plurality of program lines have lengths different from each other.” 
Any comments considered necessary MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Lewis et al. (US 20070146178), is considered pertinent to applicants’ disclosure. Lewis does not teach, inter alia, generating a layout diagram … that comprises the first plurality of program lines, the second plurality of program lines and the plurality of address lines, wherein at least two adjacent program lines … have lengths different from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815